Citation Nr: 1631214	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-30 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.

2. Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

3. Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a left knee disability

6. Entitlement to service connection for a low back disability, including as secondary to bilateral knee disabilities.

7. Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from May 1981 to August 1981, October 1982 to August 1989, and December 1990 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied entitlement to service connection for PTSD, and denied reopening the claims for entitlement to service connection for bilateral knee disabilities and a low back disability.  Regardless of any RO determination on the applications to reopen, however, the Board has a jurisdictional responsibility to consider whether it was proper for these claims to be reopened. See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

The Veteran testified at a March 2016 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

The issues of service connection for left and right knee disabilities and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In an August 1996 rating decision, the RO denied the Veteran's claims for entitlement to service connection for right and left knee disabilities and a low back disability. The Veteran was notified the same month and neither appealed this decision nor submitted new and material evidence within the one year appeal period.

2. Evidence received since the August 1996 rating decision relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claims.

3. The Veteran has a qualifying diagnosis of PTSD, and a VA psychiatrist has confirmed that the Veteran's in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's PTSD symptoms are related to the claimed stressor.

4. The Veteran's claimed in-service stressor is consistent with the places, types, and circumstances of his service. Furthermore, the stressor is related to the threatened death or injury of himself and others from hostile military activity and his response to that event involved a psychological state of horror and helplessness.


CONCLUSIONS OF LAW

1. The August 1996 decision that denied the claim for entitlement to service connection for bilateral knee disabilities is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2. Evidence received since the August 1996 decision is new and material and the claim for entitlement to service connection for bilateral knee disabilities is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The August 1996 decision that denied the claim for entitlement to service connection for a low back disability is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

4. Evidence received since the August 1996 decision is new and material and the claim for entitlement to service connection for a low back disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5. Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for an acquired psychiatric disorder, to include PTSD and depression, have been met. 38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). Given the favorable outcome of this decision, no prejudice to the Veteran could result from this decision. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Reopening Based on New and Material Evidence

Service connection for a low back disability, as well as bilateral knee disabilities, was denied by an August 1996 RO decision.  Notice was provided and the decision was not appealed. The decision thus became final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 20.1100 (2015).  The same factual basis is not generally thereafter considered.

An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The implementing regulation also provides that new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).  If such new and material evidence had been submitted and had not been acted upon, a claim could still be pending until a decision had been made on that evidence.  See 38 C.F.R. § 3.160(c) (2015) ("pending claim" is "[a]n application, formal or informal, which has not been finally adjudicated"); see also Ingram v. Nicholson, 21 Vet. App. 232, 240 (2007) ("[A] claim remains pending-even for years-if the Secretary fails to act on a claim before him").  To comply with the directive of 38 C.F.R. § 3.156(b) (2015) that new and material evidence be treated as having been filed in connection with the pending claim, VA must evaluate submissions received during the relevant period and determine whether they contain new evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim. Bond v. Shinseki, 659 F.3d 1362, 1369 (Fed. Cir. 2011).

Under applicable regulations, new evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In order to determine whether new and material evidence has been received, the Board must analyze the law applicable to the underlying service connection claim. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Reopening the Claim for a Low Back Disability - Analysis

As noted, in August 1996, the RO denied the Veteran's claim for entitlement to service connection for a low back disability.  The Veteran was notified of this denial in a letter later that month but did not appeal the decision.  Therefore, this denial was final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

The RO's denial in August 1996 of service connection for a low back disability was based on a determination that the claim was not well-grounded, as there was no evidence of a current back disability for which compensation may be established.  The evidence before the RO included Veteran's service treatment records for the period from 1990 to 1995 and November 1995 VA examination report.

The evidence received since the August 1996 RO decision VA treatment records, the Veteran's October 2009 statement, and a March 2016 Board hearing transcript.  The evidence includes a December 2010 VA MRI report that diagnosed degenerative disc disease and disc bulges in the Veteran's lower lumbar spine; mild to moderate annular bulge and posterior annular tears at L3-L4, L4-L5, and L5-S1, with mild narrowing of both lateral recesses; and mild to moderate bilateral facet osteoarthritis at L5-S1.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for a low back disability is warranted.

Reopening the Claims for Bilateral Knee Disabilities - Analysis

As noted, in August 1996, the RO denied the Veteran's claim for entitlement to service connection for bilateral knee disabilities.  The Veteran was notified of this denial in a letter later that month but did not appeal the decision.  Therefore, the denial was final.  See 38 U.S.C.A. § 7103, 7104 (West 2014); 38 C.F.R. §§ 3.156, 20.1100 (2015).

The RO's denial in August 1996 of service connection for a knee condition was based on a finding that the knee condition existed prior to service.  The RO found that there was no evidence that the pre-existing Osgood-Schlatter disease was permanently aggravated as a result of service.  The evidence before the RO included service medical records, the November 1995 VA examination report, and a medical treatise, described as "The Merck Manual," 16th edition,  page 2260.

The evidence received since the August 1996 RO decision includes VA treatment records, the Veteran's October 2009 statement, and a March 2016 Board hearing transcript.  The record also includes a March 2011 VA orthopedic surgery note that states that the Veteran "does not have a deformity consistent with an old Osgood-Schlatter disease," and contains a diagnosis of "bilateral patellar tendinitis/patellofemoral pain."  This contradicts the evidence relied upon in the August 1996 rating decision, and includes a new diagnosis related to the Veteran's bilateral knee disabilities.  As this evidence relates to the basis of the prior denial, it is new and material, and reopening of the claim for service connection for bilateral knee disabilities is warranted.



Service Connection for PTSD - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service.  38 C.F.R. 
§ 3.303(d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific to claims of PTSD, service connection requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended by 75 Fed. Reg. 39843 (effective July 12, 2010)).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Service Connection for PTSD - Analysis

The Veteran contends that he developed PTSD as a result of in-service stressors he experienced while serving on active duty in Korea.  During the March 2016 Travel Board hearing, he stated that he was stationed in Panmunjom, Korea, at the DMZ.  He also stated that he patrolled the Imjin River and the border between North and South Korea.  He indicated that his unit came under fire several times while patrolling on the border, and that he was scared that he was going to die. The Veteran reported an additional stressor of retrieving the bodies of seven soldiers that had drowned in the river.  The Veteran also reported a third stressor of being caught in a "riot against America" in downtown Seoul.

After a review of all the evidence, lay and medical, the Board first finds that the preponderance of the evidence weighs in favor of a finding that the Veteran has a current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a). Evidence in support of the finding is found in a VA mental health evaluations record from May 2012. This VA treatment record assigns a diagnosis of PTSD to the Veteran's psychological profile following a thorough history and examination, discussion of the Veteran's claimed in-service stressor, and discussion of the appropriate diagnostic criteria.

The Board next finds that the evidence of the Veteran's claimed in-service stressor is established by the Veteran's lay testimony alone under the provisions of 38 C.F.R. § 3.304(f)(3).  The Veteran's military personnel records indicate that he was stationed in Korea from October 1985 to October 1986, and his military occupational specialty was heavy wheel vehicle mechanic. He was assigned to the Second Engineering Battalion, Second Infantry Division, while in Korea. The Veteran's description of the stressor of encountering fire fights while patrolling the DMZ in Korea is consistent with the places, types, and circumstances of a veteran's service.  Furthermore, this experience constituted "fear of hostile military activity," as the Veteran experienced circumstances that involved threatened death or serious injury from small arms fire, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 38 C.F.R. § 3.304(f)(3). Therefore, the stressor need not be corroborated.  Id. 

The Board next finds that the evidence indicates that the claimed in-service stressor is related to the Veteran's PTSD. Evidence favorable to the Veteran's claim is included in VA mental health record from May 2012, which linked the Veteran's established stressor to the Veteran's PTSD. The treatment record indicates that the Veteran's current PTSD symptoms are related to the established stressor.

The May 2012 VA psychologist diagnosed the Veteran's PTSD, described the Veteran's primary stressor as adequate to support a diagnosis of PTSD, and related the Veteran's PTSD symptoms to the claimed stressor.  The psychologist reviewed and discussed the Veteran's records in detail, interviewed the Veteran with regard to his claimed in-service stressor, and adequately addressed the criteria for a diagnosis of PTSD.  The May 2012 VA psychologist has provided competent, credible, and probative evidence with regard to the Veteran's current diagnosis and the etiology of that diagnosis. The May 2012 VA treating psychologist's diagnoses and opinions are based on an accurate factual background and her findings are well-supported by the lay and medical evidence of record.

For these reasons, the Board finds that the Veteran has a qualifying diagnosis of PTSD, and has established the claimed in-service stressor of fire fights while patrolling the DMZ in Korea. A VA treating psychologist has confirmed that the claimed in-service stressor is adequate to support a diagnosis of PTSD, and has related the Veteran's psychological symptoms to the claimed stressors. Resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a left knee disability is reopened.

New and material evidence has been received and the claim for entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for PTSD is granted.


REMAND

VA must provide a medical examination when there is: (1) competent evidence of a current disability or persistent recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, there is competent evidence of a current low back disability in the Veteran's VA treatment records, specifically a December 2010 VA MRI report that diagnosed degenerative disc disease and disc bulges in the Veteran's lower lumbar spine; mild to moderate annular bulge and posterior annular tears at L3-L4, L4-L5, and L5-S1, with mild narrowing of both lateral recesses; and mild to moderate bilateral facet osteoarthritis at L5-S1.  The Veteran asserts that his low back disability is related to his service, and claims that his low back disability is related to or caused by his bilateral knee disability.  He also notes that his service treatment records reflect that he complained of and was treated for low back pain during service.  However, there is insufficient competent medical evidence to decide the claim.  Therefore, the Veteran's current low back disability must be evaluated by a VA examiner and an opinion as to etiology must be obtained.

There is also competent evidence of a current bilateral knee disability.  A March 2011 VA orthopedic surgery note states that the Veteran "does not have a deformity consistent with an old Osgood-Schlatter disease," and contains a diagnosis of "bilateral patellar tendinitis/patellofemoral pain."  A January 2011 VA orthopedic surgery note states that the does have deformity consistent with old Osgood-Schlatter disease.  The Veteran's service treatment records include numerous complaints of and treatment for knee conditions.  The Veteran claims that his current bilateral knee disability is related to his knee problems during service.  However, there is insufficient competent medical evidence to decide the claim.  Therefore, the Veteran's current bilateral knee disability must be evaluated by a VA examiner and an opinion as to etiology must be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all updated VA treatment records of the Veteran and associate them with the record.

2. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed bilateral knee disabilities.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by the examiner.  All appropriate tests, studies, and consultations including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Based upon a review of the relevant evidence of record, history provided by the Veteran, physical examination, and sound medical principles, the VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current bilateral knee disabilities, to include bilateral patellar tendinitis, are related to or caused by his service. 

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current bilateral knee disabilities, to include bilateral patellar tendinitis, is related to his history of Osgood-Schlatter disease.  If so, the VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's Osgood-Schlatter disease was aggravated (permanently worsened) by his service.

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding continuous symptoms since service. The VA examiner should also consider and discuss the Veteran's in-service knee injuries as documented in the service treatment records.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Schedule the Veteran for an appropriate VA examination to assist in determining the nature and etiology of his claimed low back disability.  The entire claims file, including a copy of this Remand, should be made available to, and be reviewed by, the examiner.  All appropriate tests, studies, and consultation including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

The VA examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disability is related to or caused by his service. The VA examiner should address the diagnoses contained in the December 2010 VA MRI report, including degenerative disc disease and disc bulges in the Veteran's lower lumbar spine; mild to moderate annular bulge and posterior annular tears at L3-L4, L4-L5, and L5-S1, with mild narrowing of both lateral recesses; and mild to moderate bilateral facet osteoarthritis at L5-S1.

The VA examiner is also asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current low back disability is related to, caused by, and/or aggravated (permanently worsened) by his bilateral knee disabilities.

In rendering the above opinion, the VA examiner should consider and discuss the Veteran's lay statements regarding continuous symptoms since service. The VA examiner should also consider and discuss the Veteran's in-service back injury as documented in the service treatment records.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered. The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4. After completion of the above and compliance with the requested actions has been ensured, adjudicate the issue on appeal on the basis of the additional evidence of record. If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


